            Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 1 of 32




                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

  IN RE:                                         §
                                                 §
  EP LIQUIDATION, LLC,                           §            CASE NO. 20-34879 (MI)
                                                 §
                                                 §                 CHAPTER 11
               DEBTOR.                           §

            FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC
            FOR ALLOWANCE AND PAYMENT OF FEES AND EXPENSES AS
            FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF
            UNSECURED CREDITORS FOR THE PERIOD FROM OCTOBER 23,
            2020 THROUGH JANUARY 12, 2021

                                  FINAL FEE APPLICATION SUMMARY
                                       STOUT RISIUS ROSS, LLC
  Name of Applicant                                  Stout Risius Ross, LLC
  Professional Role                                  Financial advisor to Official Unsecured
                                                     Creditors Committee
  Interim or Final Application                       Final
  Effective Date of Order Approving Counsel’s        October 23, 2020
  Retention
  Time Period Covered in Application                 October 23, 2020 — January 12, 2021

  Time Period Covered in Prior Applications          Not applicable.

  Total Amounts Awarded in Prior Applications        Not applicable.

  Total Amounts Paid Prior to this Application       Not applicable.

  Amount of Retainer Received in Case                $0.000

  Total Fees Applied for in this Application and     $82,099.00
  in all Prior Applications
  Total Fees Applied for only in this                $82,099.00
  Application


FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 1
final fee app Stout - JDB[1]
            Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 2 of 32




                               FINAL FEE APPLICATION SUMMARY
                                    STOUT RISIUS ROSS, LLC
  Total Professional Fees Requested in this
  Application                                       $81,450.00

  Total Professional Hours Covered by this
  Application                                       193.0

  Average Hourly Rate for Professionals
                                                    $422.02

  Total Paraprofessional Fees Requested in
  this Application                                  $649.00

  Total Paraprofessional Hours Covered by
  this Application                                  5.9

  Average Hourly Rate for Paraprofessionals
                                                    $110.00

  Reimbursable Expenses Sought in this
  Application                                       $0.00

  Anticipated Fees and Expenses Sought in
  this Application                                  $3,000.00

  Total to be Paid to Unsecured Creditors           Not applicable.
  under the Plan
  Anticipated Percentage Dividend to                Not applicable.
  Unsecured Creditors under the Proposed
  Plan

  Date of Confirmation Hearing                      Not applicable.

  Indicate whether a plan has been confirmed        No.




                                   {continued on following sheet}




FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 2
final fee app Stout - JDB[1]
            Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 3 of 32




THIS APPLICATION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF
YOU OPPOSE THE APPLICATION, YOU SHOULD IMMEDIATELY CONTACT THE
APPLICANT TO RESOLVE THE DISPUTE. IF YOU AND THE APPLICANT CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE APPLICANT.
YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE DATE
THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
APPLICATION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO
YOU. IF YOU OPPOSE THE APPLICATION AND HAVE NOT REACHED AN
AGREEMENT, YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND
MAY DECIDE THE APPLICATION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

TO THE HONORABLE MARVIN ISGUR, U.S. BANKRUPTCY JUDGE:

            Stout Risius Ross, LLC (“Stout”), financial advisor to the Official Committee of Unsecured

Creditors (the “Committee”) of EP Liquidation LLC f/k/a Eagle Pipe, LLC (the “Debtor”) submits

this First and Final Fee Application of Stout Risius Ross, LLC for Allowance and Payment of Fees

and Expenses as Financial Advisor to the Official Committee of Unsecured Creditors for the

Period from October 23, 2020 through January 12, 2021 (the “Application”) for final allowance

of fees in the amount of $82,099.00 and reimbursement of expenses in the amount of $0.00 for the

period from October 23, 2020 through January 12, 2021 (the “Application Period”), and up to

$3,000.00 of anticipated fees, to be incurred subsequent to January 12, 2021, and to prepare this

Application. In support of this Application, Stout respectfully represents the following.

                                            I. Jurisdiction and Venue

            1.           This Court has jurisdiction to consider this Application under the provisions of

28 U.S.C. §§ 1334 and 157.

            2.           This matter involves the administration of a bankruptcy estate and, thus, is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2)(A).

FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 3
final fee app Stout - JDB[1]
            Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 4 of 32




            3.           Venue of this proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408

and 1409.

            4.           The Court has constitutional authority to decide this Motion under Stern v.

Marshall, 564 U.S. 462 (2011) and its progeny.

                                             II. Factual Background
            5.           EP Liquidation LLC f/k/a Eagle Pipe, LLC, the debtor and debtor in possession (the

“Debtor”), filed a voluntary petition under Chapter 11 of the United States Bankruptcy Code, 11

U.S.C. §101 et seq. (the “Code” or the “Bankruptcy Code”) on October 5, 2020.

            6.           The Debtor is operating as debtor-in-possession pursuant to 11 U.S.C. §§ 1107 and

1108.

            7.           No trustee or examiner has been appointed in this Chapter 11 case.

            8.           The Committee was organized during a late afternoon, early evening meeting on

October 22, 2020.

            9.           The Committee employed Stout effective as of October 23, 2020 as its financial

advisor in connection with performing the roles and functions of the Committee in this Chapter 11

case.

            10.          On December 30, 2020, the Court entered the Order Granting Application of the

Official Committee of Unsecured Creditors to Employ and Retain Stout Risius Ross, LLC as

Financial Advisor (Docket No. 228) approving the employ of Stout by the Committee.

            11.          Due to the relatively short period the engagement of Stout by the Committee and

the culmination of the critical events of this case, principally consisting of the asset sale, Stout has

submitted no prior interim fee requests and files this final fee application to address all fees and

expenses incurred during this case.


FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 4
final fee app Stout - JDB[1]
            Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 5 of 32




            12.          Stout seeks final approval and payment of $82,099.00 on account of actual,

reasonable, and necessary professional services rendered to the Committee by Stout during the

Application Period; and (ii) $0.00 for reimbursement of actual and necessary expenses incurred on

behalf of the Committee by Stout during the Application Period, for an aggregate total of

$82,099.00 for the Application Period.

            13.          Stout further requests approval and authority for payment of an additional

maximum amount of $3,000 the cost pto prepare this Application and anticipated fees and

expenses to be incurred after the Application Period through the filing and hearing of this

Application and/or prior to any conversion of this case to Chapter 7.

            14.          The compensation requested in connection with the services provided during the

Application Period are supported by the following Exhibits annexed hereto:

      EXHIBIT ##                                      EXHIBIT DESCRIPTION

    C1031                      Summary of Stout timekeepers included in this Application.
    C104                       Summary of compensation requested by project category.
    C105                       Expenses for which allowance is sought in this Application.
    C106                       Fee Statements — Stout’s detailed records of fees and expenses incurred
                               throughout the Application Period and narrative descriptions of the
                               specific professional services performed.


                                            FEES AND EXPENSES

            15.          A summary of Stout’s hourly fees by timekeeper is attached as Exhibit C102 and

detailed records of all fees and expenses incurred during the Application Period, including

expenses of Committee members incurred in connection with their service on the Committee, are

included with the Fee Statements attached as Exhibit C106.



1
    Exhibits for the Committee are numbered consecutively and/or uniquely throughout this case.

FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 5
final fee app Stout - JDB[1]
            Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 6 of 32




                 SUMMARY OF SERVICES RENDERED BY PROJECT CATEGORY

            16.          Stout established numerous categories for work performed as financial advisors to

the Committee. These categories are consistent with or exceed the U.S. Trustee Guidelines.

                                                  Task Category
                                                     Asset Sale
                                                Case Administration
                                                 Cash and Liquidity
                                                  Coordination and
                                                  Communication
                                                   Fee/Retention
                                                 Financial Analysis
                                               Plan of Reorganization


            17.          During the Period, Stout rendered services that were both necessary and beneficial

to the Committee. A summary of services performed by task code category is attached hereto as

Exhibit C104. Stout’s professionals performed work and billed time for each category as

discussed generally below and as set forth in further detail in the Fee Statements Exhibit C106.

            18.          Asset Sale — 60.4 hours; $29,448.00 of fees. Stout’s work in this category

includes time spent analyzing the marketing and sale of the Debtor’s assets, reviewing documents

made available to potential bidders, as well as identifying other documents or information that

would be relevant. Stout engaged with the Debtor and discussed the sale process, documents

relevant to the sale and expectations for an auction. Stout’s analysis was shared with the

Committee and Committee Counsel. Prior to the auction Stout consulted with the Debtor to

evaluate bids received. Stout engaged with the Debtor’s counsel and financial advisors to seek to

add additional time to the Code §363 sale process, to ensure the adequacy of information in the

virtual data room, and to verify that the distribution of information about the sale to prospective

bidders. Stout also evaluated the bids and bid price allocations prior to and during the auction

FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 6
final fee app Stout - JDB[1]
            Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 7 of 32




which took place over more than 24 hours across November 20-23, 2020. These services

benefitted the Committee in that they provided insights into the marketing process and the efforts

involved in maximizing value to the estate.

                                                                       Asset Sale
                                                                        Total Hours        Total Billed
Name                            Title                    Hourly Rate          Billed          Amount
John Baumgartner                Managing Director    $       540.00            38.8    $    20,952.00
Ann Huynh                       Director                     480.00             9.9          4,752.00
Ross Belsome                    Associate                    320.00            11.7          3,744.00
Ann Pitre                       Paraprofessional             110.00             -                 -
Total Fee - Asset Sale                                                         60.4    $    29,448.00




            19.          Case Administration — 34.9 hours; $10,375.00 of fees. Stout’s work in this

category related to the management and evaluation of document disclosures form the Debtor and

court filings throughout the case. Managing the information flow and reviewing the docket was

critical to Stout’s ability to stay abreast of developments in the case and provide timely analyses

to the Committee. Stout’s practice was to allocate data and document management tasks to a

paraprofessional, while directing more expensive professionals to review and synthesize the

information that required the Committee’s attention. Stout’s junior and paraprofessional staff

accounted for for 32.6 of the 34.9 total hours billed to this category (93.4% of the total hours

billed). Stout believes time spent on this activity is necessary for providing professional services

to the Committee.




FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 7
final fee app Stout - JDB[1]
            Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 8 of 32



                                                                      Case Administration
                                                                            Total Hours        Total Billed
Name                            Title                    Hourly Rate              Billed          Amount
John Baumgartner                Managing Director    $       540.00                 1.3    $       702.00
Ann Huynh                       Director                     480.00                 1.0            480.00
Ross Belsome                    Associate                    320.00                26.7          8,544.00
Ann Pitre                       Paraprofessional             110.00                 5.9            649.00
Total Fee - Case Administration                                                    34.9    $    10,375.00




            20.          Cash and Liquidity — 22.1 hours; $9,118.00 of fees. This category includes

matters related to Stout’s review of the Debtor’s 13-week cash forecast (“13WCF”) and related

variance reports. The Committee asked that Stout monitor the Debtor’s compliance with the cash

collateral budgets and provide advance notice of potential covenant breaches.                  During the

Application Period, these services benefitted the Committee in that they provided insights into the

Debtor’s sustained operations and liquidity management.

                                                                      Cash and Liquidity
                                                                            Total Hours        Total Billed
Name                            Title                    Hourly Rate              Billed          Amount
John Baumgartner                Managing Director    $       540.00                 6.1    $     3,294.00
Ann Huynh                       Director                     480.00                 4.4          2,112.00
Ross Belsome                    Associate                    320.00                11.6          3,712.00
Ann Pitre                       Paraprofessional             110.00                 -                 -
Total Fee - Cash and Liquidity                                                     22.1    $     9,118.00




            21.          Coordination and Communication — 14.5 hours; $7,080.00 of fees. Stout’s

work in this category is related to meetings with the Committee and Committee counsel to prepare

for hearings; attending hearings; providing comments to motions and draft orders; reviewing

motions filed by other parties and providing comments to the Committee and Committee counsel,

email communications with parties involved in the cases; responding to information and data
FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 8
final fee app Stout - JDB[1]
            Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 9 of 32




requests; discussions with various stakeholder groups and other related activities. Stout believes

these services are an essential component of providing financial advisory services to the

Committee.

                                                               Coordination and Communication
                                                                           Total Hours         Total Billed
Name                            Title                      Hourly Rate           Billed           Amount
John Baumgartner                Managing Director      $       540.00              6.0     $     3,240.00
Ann Huynh                       Director                       480.00              7.0           3,360.00
Ross Belsome                    Associate                      320.00              1.5             480.00
Ann Pitre                       Paraprofessional               110.00              -                  -
Total Fee - Coordination and Communication                                        14.5     $     7,080.00




            22.          Fee / Retention — 13.8 hours; $5,296.00 of fees. Stout’s work in this category

includes time spent: (a) drafting the Stout’s employment application; (b) reviewing the U.S.

Trustee Guidelines and applicable local rules and complex Chapter 11 procedures regarding

allowable fees and expenses; (c) reviewing Stout invoices for privilege and confidentiality and

compliance with the U.S. Trustee Guidelines; (d) preparing the Fee Statements; (e) work on this

Application and supporting information and exhibits.

                                                                         Fee/Retention
                                                                            Total Hours        Total Billed
   Name                           Title                    Hourly Rate            Billed          Amount
   John Baumgartner               Managing Director    $        540.00              4.0    $     2,160.00
   Ann Huynh                      Director                      480.00              -                  -
   Ross Belsome                   Associate                     320.00              9.8          3,136.00
   Ann Pitre                      Paraprofessional              110.00              -                  -
   Total Fee - Fee/Retention                                                       13.8    $     5,296.00




            23.          Financial Analysis — 51.7 hours; $20,062.00 of fees. Stout’s work in this

category include the review and analysis of the Debtor’s historical financial performance,

FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 9
final fee app Stout - JDB[1]
           Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 10 of 32




including annual and quarterly financial statements, as well as periodic reporting of the Debtor’s

operations throughout the case. Throughout the course of the case, Stout’s work in this category

comprised time spent synthesizing relevant information for the Committee’s review, including:

inventory reports, sales reports, accounts receivable and payable reports to develop an

understanding of the Debtor’s business.               Stout routinely communicated its findings to the

Committee and Committee counsel in an efficient manner, and assisted with related

communications with the Debtor’s management, Debtor’s counsel, and/or Debtor’s financial

advisors. Stout believes the requested fees accurately reflect the value provided to the Committee.

                                                                          Financial Analysis
                                                                               Total Hours         Total Billed
Name                             Title                      Hourly Rate              Billed           Amount
John Baumgartner                 Managing Director      $       540.00                 6.1     $     3,294.00
Ann Huynh                        Director                       480.00                13.6           6,528.00
Ross Belsome                     Associate                      320.00                32.0          10,240.00
Ann Pitre                        Paraprofessional               110.00                 -                  -
Total Fee - Financial Analysis                                                        51.7     $    20,062.00

            24.          Plan of Reorganization– 1.5 hours; $720.00 of fees. Stout’s work in this category

is related to a review of the settlements with Boomerang and Centric and providing an update to

the Committee. Early in the case, there was a prospect for development of a plan that could include

funding a trust to pursue recoveries for creditors after the asset sale concluded. The sale results

rendered this moot. Stout believes these services are essential to evaluating restructuring

alternatives put forth by the Debtors.




FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 10
final fee app Stout - JDB[1]
           Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 11 of 32



                                                                      Plan of Reorganization
                                                                              Total Hours        Total Billed
Name                             Title                      Hourly Rate             Billed          Amount
John Baumgartner                 Managing Director      $        540.00               -      $          -
Ann Huynh                        Director                        480.00               1.5            720.00
Ross Belsome                     Associate                       320.00               -                 -
Ann Pitre                        Paraprofessional                110.00               -                 -
Total Fee - Plan of Reorganization                                                    1.5    $       720.00




            25.          All of the foregoing professional services performed by Stout were necessary and

appropriate for the Committee to diligently fulfill its duties under the Bankruptcy Code.

Compensation for the foregoing services as requested is commensurate with the complexity,

importance, and nature of the problems, issues, or tasks involved. The professional services were

performed timely, in an efficient manner, and without duplication of work performed by the

Committee’s other advisors.

            26.          Code § 330 authorizes the Court to award professional persons employed pursuant

to Code § 1103 reasonable compensation for actual and necessary services rendered and

reimbursement for actual and necessary expenses incurred. See 11 U.S.C. § 330.

            27.          The professional services rendered by Stout during the Application Period required

a high degree of professional competence and expertise to address the numerous bankruptcy,

litigation, and other issues that arose during the Application Period with skill and efficiency. Stout

submits that the services rendered to the Committee were performed efficiently and effectively,

and that the results obtained have provided tangible, identifiable, and material benefits to the

Debtor’s estates.

            28.          Stout’s representation of the Committee has required it to balance the need to

provide quality services with the need to act quickly and to represent the Committee in an effective,

FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 11
final fee app Stout - JDB[1]
           Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 12 of 32




efficient and timely manner. Stout submits that the hours spent were reasonable given the size and

complexity of these cases, the significant—and often urgent—legal and financial issues raised,

and the numerous pleadings filed in these cases. The services performed were necessary to assist

the Committee in fulfilling its statutory duties and proceeding through these Chapter 11 cases in

an expeditious and efficient manner.

            29.          The rates charged by the Stout professionals in these Chapter 11 cases are the same

rates charged by Stout in connection with non-bankruptcy work. The professional fees sought

herein are based upon Stout’s normal hourly rates for services of this kind. Stout respectfully

submits that the professional fees sought herein are not unusual given the magnitude and

complexity of these cases and the time expended in attending to the representation of the

Committee and are commensurate with fees Stout has been awarded in other cases, as well as with

professional fees charged by other attorneys of comparable experience.

            30.          Stout submits that the fees and expenses for which it seeks compensation and re-

imbursement in this Application are not excessive and are commensurate with the rates awarded

in similar cases in this district for similar services rendered and results obtained. The fees

requested by Stout are more fully described in the Monthly Fee Statements attached hereto as

Exhibit C106. After taking into consideration the time and labor spent thus far, and the nature and

extent of the representation, Stout believes the allowance prayed for herein is reasonable and

should be approved.

            31.          No prior application has been made in this or in any other Court for the relief

requested herein for the Application Period.




FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 12
final fee app Stout - JDB[1]
           Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 13 of 32




                                          VALUATION OF SERVICES

            32.          As set forth in the charts attached hereto as Exhibit C103 and Exhibit C1044, Stout

professionals and paraprofessionals expended a total of 198.9 hours during the Application Period.

The specific categories of the work performed by Stout during the Application Period are set forth

in the charts attached hereto as Exhibit C104. Stout has charged its normal hourly rates for work

of this character.2 The reasonable value of the services rendered by Stout to the Committee during

the Application Period is $82,099.00.3

            33.          In accordance with the factors enumerated in Code § 330, Stout respectfully

submits that the foregoing amounts requested by Stout are fair and reasonable given (a) the

complexity of these cases, (b) the time expended, (c) the nature and extent of the services rendered,

(d) the value of such services, and (e) the costs of comparable services other for non-bankruptcy

cases. Moreover, Stout has reviewed the requirements set forth in Bankruptcy Local Rule 2016-1

and believes this Application complies with such Rule.

                               ACTUAL AND NECESSARY DISBURSEMENTS

            34.          As set forth in Exhibit C106, a total of $0.00 of actual, necessary expenses were

incurred by during the Application Period

                           REQUEST FOR ALLOWANCE OF FEES AND EXPENSES

            35.          Section 330 of the Bankruptcy Code grants bankruptcy courts wide discretion to

award “reasonable compensation” to professionals employed by the estate.                                11 U.S.C.

§ 330(а)(1)(А). In determining reasonable compensation, bankruptcy courts within the Fifth


2
  Stout customarily establishes new hourly rates at the beginning of each fiscal year, on October 1. As such, Stout
applied updated hourly billing rates to the time charged to this matter beginning on October 1, 2020. This is captured
in the presentation of Stout’s “effective” bill rates, shown in the Summary of Services Rendered by Project Category.
3
  This amount does not include the $3,000 estimated fee related to time spent preparing this Fee Application.
See Exhibit C103 and Exhibit C104.

FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 13
final fee app Stout - JDB[1]
           Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 14 of 32




Circuit address the twelve factors promulgated in Johnson v. Georgia Highway Express, Inc., 488

F.2d 714, 717–19 (5th Cir. 1974). In re Pilgrim’s Pride, 690 F.3d 650, 654–56 (5th Cir. 2012).

The twelve Johnson factors are as follows:

                   a.    the time and labor required;
                   b.    the novelty and difficulty of the questions presented;
                   c.    the skill requisite to perform the legal services properly;
                   d.    the preclusion of other employment due to the acceptance of the case;
                   e.    the customary fee;
                   f.    whether the fee is fixed or contingent;
                   g.    time limitations imposed by the client with the circumstances of the case;
                   h.    the amount involved, and the results obtained;
                   i.    the experience, reputation and ability of the professional;
                   j.    the undesirability of the case;
                   k.    the nature and length of the professional relationship with the client; and
                   l.    awards in similar cases.

            36.          Stout submits that the Johnson factors weigh in favor of awarding Stout full

compensation for the fees and expenses that it incurred during these Chapter 11 cases.

Accordingly, Stout submits that its request for compensation and reimbursement of expenses is

reasonable and proper, and that such request should be allowed in the amount requested.

                          DETAILED APPLICATION OF THE JOHNSON FACTORS

            37.          The professional services rendered by Stout during the Application Period required

a high degree of professional competence and expertise so that the numerous bankruptcy, and

financial issues that arose during the pendency of these cases could be addressed with skill and

efficiency. Stout submits that the services rendered to the Committee were performed efficiently

and effectively, and that the results obtained have provided tangible, identifiable, and material

benefits to the Debtor’s estate.




FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 14
final fee app Stout - JDB[1]
           Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 15 of 32




I.          The Time and Labor Required

            38.          Stout billed a total of 198.9 hours during the Application Period in connection with

its work for the Committee. A summary of the major tasks performed for each category is set forth

in Exhibit C104. A detailed itemization is contained within the Fee Statements attached as

ExhibitC106 . Stout believes that such detail establishes that its request for compensation is

reasonable. All of the services specified were actual and necessary to assist the Committee in

evaluating material issues affecting its members’ interests, throughout the case.

            39.          All of the time spent was necessary and appropriate to properly advise the

Committee in these proceedings to ensure that the unsecured creditors are adequately represented.

This is especially true when considering the nature and urgency of the issues and tasks that arose

in these Chapter 11 cases, including, among other things, the time and skill required in connection

with preparing for contested hearings heard on an emergency basis, analyzing the numerous

working iterations of the Plan, disclosure statement and related documents, investigating potential

claims and causes of action against the Debtor’s pre-petition creditors, and negotiating with the

Debtor to ensure that a resolution was ultimately reached regarding the treatment of unsecured

creditors under the Plan.

II.         The Novelty and Difficulty of the Questions Involved

            40.          This Chapter 11 case is designated “complex” and involved remarkably

complicated, although not always necessarily novel, issues in the areas of restructuring, litigation,

and finance. The time expended for each category as described above and set forth in Exhibit

C103 and Exhibit 104 was proportional to the novelty and difficulty of the issues and questions

presented.




FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 15
final fee app Stout - JDB[1]
           Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 16 of 32




III.        The Skill Required to Perform the Professional Services Properly

            41.          These cases required professionals experienced in providing financial services in

complex Chapter 11 bankruptcy cases and related matters.                      Stout staffed the case with

professionals at various levels of seniority and assigned tasks to junior team members where

appropriate. Stout rendered services as efficiently as possible to avoid duplication of efforts.

IV.         The Preclusion of Other Employment by the Professional Due to Acceptance of the
            Case

            42.          Due to the size of Stout’s bankruptcy and restructuring team, Stout’s representation

of the Committee did not preclude its acceptance of new clients.

V.          The Customary Fee

            43.          The hourly rates for each Stout timekeeper are disclosed in Exhibit C103. Stout

respectfully submits that the professional fees sought herein are customary for its professional

services, given the complexity of this Chapter 11 case and the time expended in advising the

Committee. Further, Stout submits that the fees are commensurate with fees Stout has been

awarded in other cases, as well as with professional fees charged by other professionals of

comparable experience within this District.

VI.         Whether the Fee is Fixed or Contingent

            44.          Pursuant to Code §§ 330 and 331, all fees sought by professionals employed under

Code § 1103 are contingent pending final approval by this Court and are subject to adjustment

dependent upon the services rendered and the results obtained. The collective efforts of the various

parties in interest and their respective professionals, including Stout, have resulted in the

consensual resolution of many significant issues in this case in a relatively short period of time




FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 16
final fee app Stout - JDB[1]
           Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 17 of 32




given the complexity of these cases. Stout’s expectation upon accepting this representation was

that it would receive compensation for professional services rendered at its customary rates.

VII.        Time Limitations Imposed by the Client or the Circumstances

            45.          As previously set forth herein, Stout was required to attend to certain issues arising

in this Chapter 11 case in compressed and urgent time periods. The efforts of Stout professionals

and paraprofessionals in completing this work in compressed time periods permitted the

Committee to address effectively various issues for the benefit of the Debtor’s unsecured creditors.

            46.          Stout would show that time limitations were present with respect to this

representation taking into consideration the late date at which the Committee was formed and

retained professionals, the aggressive schedule related to the sale process, and the auction which

stretched more than 24 hours across November 20-23, 2020.

VIII. The Amount Involved and the Results Obtained

            47.          During the Application Period, and as described in the summary of services, Stout

assisted the Committee in preserving seeking the best possible sale process under the

circumstances and the maximizing the potential recovery for general unsecured creditors beyond

and after the sale process. Stout submits that the fees requested in this Application are reasonable

and appropriate when considering the results obtained on behalf of unsecured creditors as more

fully described in the Fee Statements, Exhibit C106.

IX.         The Experience, Reputation and Ability of the Professionals

            48.          Stout has regularly provided financial advice and restructuring services over many

years, including in bankruptcy believes and respectfully submits that its attorneys are highly

regarded as experts in the areas of bankruptcy, litigation, and corporate matters. Stout has regularly

provided financial advice and restructuring services over many years, appeared in bankruptcy

FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 17
final fee app Stout - JDB[1]
           Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 18 of 32




courts throughout the United States advising trustees, debtors, secured creditors, and unsecured

creditors in proceedings under the Bankruptcy Code. T he Stout professionals who provided the

bulk of the services in this case during the Application Period possess specialized skills in

bankruptcy, corporate/business strategy, finance, and forensic accounting. Stout and its

professionals have a substantial reputation in the restructuring community.

X.          The Undesirability of the Case

            49.          This matter was not undesirable for Stout.

XI.         The Nature and Length of the Professional Relationship with the Client

            50.          Stout has acted as Financial Advisor to the Committee since October 23, 2020 and

has rendered services continuously to the Committee from that date to the present.

XII.        Awards in Similar Cases

            51.          Stout submits that the fees and expenses for which it seeks compensation and

reimbursement in this Application are not excessive and are commensurate with the rates awarded

in similar cases in this district for similar services rendered and results obtained. The services

provided in connection with the fees requested by Stout during the Application Period are more

fully described in the Fee Statements attached hereto as Exhibit C106. After taking into

consideration the time and labor spent thus far, and the nature and extent of the representation,

Stout believes the allowance requested herein is reasonable and should be approved.


                                               NO PRIOR REQUEST

            52.          Except for the filing of the prior fee statements, no prior application for the relief

requested herein has been made to this or any other court.




FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 18
final fee app Stout - JDB[1]
           Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 19 of 32




                                         CONCLUSION

            WHEREFORE, Stout respectfully requests that the Court enter an order approving the

final allowance of fees totaling $82,099.00 as compensation for professional and paraprofessional

services rendered and the sum of $0.00 as reimbursement of actual necessary costs and expenses

incurred in providing these services. Stout further requests an additional sum of $3,000.00

representing anticipated fees and expenses to be incurred after the Application Period through the

filing and hearing of this Application and/or prior to any conversion of this case to Chapter 7 and

to prepare this Application. Stout respectfully request such other and further relief to which it is

entitled at law or in equity.



                                  {continued on following sheet}




FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 19
final fee app Stout - JDB[1]
           Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 20 of 32




Dated: January 12, 2021                                               Respectfully submitted,

                                                                      Stout Risius Ross, LLC



                                                                      John D. Baumgartner
                                                                      jbaumgartner@stout.com
                                                                      1000 Main Street, Suite 3200
                                                                      Houston, TX 77002
                                                                      Telephone: (713) 221-5149

                                      CERTIFICATE OF SERVICE

            A separate certificate of service will be filed.

                                                               /s/ Jeff Carruth
                                                               Jeff Carruth




FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE AND PAYMENT OF
FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF UNSECURED
CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 — Page 20
final fee app Stout - JDB[1]
         Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 21 of 32

                                      EXHIBIT C103


Timekeeper Summary

                                               Total Billed       Hourly       Total Billed
 Professional          Title
                                                    Hours           Rate          Amount
 John Baumgartner      Managing Director              62.3    $   540.00   $      33,642.00
 Ann Huynh             Director                       37.4        480.00          17,952.00
 Ross Belsome          Associate                      93.3        320.00          29,856.00
 Ann Pitre             Paraprofessional                5.9        110.00               649.00

 Grand Total                                         198.9    $   412.77   $      82,099.00




Page 1                                                                     final fee app Stout - JDB[2]
         Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 22 of 32

                                       EXHIBIT C104


Category Analysis

                                                 Total Billed       Total Billed
           Task
                                                      Hours            Amount
           Asset Sale                                  60.4     $    29,448.00
           Case Administration                         34.9          10,375.00
           Cash and Liquidity                          22.1           9,118.00
           Coordination and Communication              14.5           7,080.00
           Fee/Retention                               13.8           5,296.00
           Financial Analysis                          51.7          20,062.00
           Plan of Reorganization                        1.5            720.00

           Grand Total                                198.9     $    82,099.00




Page 1                                                                   final fee app Stout - JDB[3]
         Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 23 of 32

                                   EXHIBIT C105


Expenses



None




Page 1                                                             final fee app Stout - JDB[4]
         Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 24 of 32

                                   EXHIBIT C106




Fee Details




Page 1                                                             final fee app Stout - JDB[5]
                                               Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 25 of 32
Official Committee of Unsecured Creditors of Eagle Pipe, LLC
Exhibit C106: Time Detail
For the Period October 26, 2020 through January 11, 2020

Date            Professional       Title               Hours     Rate   Amount   Task Description
Asset Sale
   10/26/2020   John Baumgartner   Managing Director    0.4    540.00   216.00   Prepare email to UCC counsel re potential sale objection
   10/26/2020   John Baumgartner   Managing Director    0.5    540.00   270.00   Prepare email to debtor advisors re documents needed and documents to put into the virtual data room
   10/27/2020   John Baumgartner   Managing Director    0.2    540.00   108.00   Review of roster of documents in data room and identification of others to include
   10/27/2020   Ann Huynh          Director             2.0    480.00   960.00   Case review of docket and Talon data room materials
   10/27/2020   Ross Belsome       Associate            2.7    320.00   864.00   Reviewing and summarizing bidding procedures.
   10/28/2020   John Baumgartner   Managing Director    0.5    540.00   270.00   Conference with Stout colleagues re potential buyers of Eagle Pipe and parties to introduce to the process
   10/28/2020   Ann Huynh          Director             1.2    480.00   576.00   Review dataroom documents and discuss sales material provided and potential buyers with T Parsapour and J
   10/29/2020   John Baumgartner   Managing Director    0.5    540.00   270.00   Baumgartnerwith A Huynh and R Belsome re documents in data room and documents to request
                                                                                 Conference
    11/2/2020   John Baumgartner   Managing Director    0.5    540.00   270.00   Review of documents included in data room
    11/2/2020   John Baumgartner   Managing Director    0.8    540.00   432.00   Initial review of stalking horse bidder APA
    11/2/2020   Ann Huynh          Director             1.5    480.00   720.00   Review of Stalking horse APA filed
    11/3/2020   John Baumgartner   Managing Director    0.4    540.00   216.00   Conference with J Carruth re doc request and stalking horse APA
    11/3/2020   John Baumgartner   Managing Director    1.0    540.00   540.00   Conf with debtor FA re stalking horse APA
    11/5/2020   Ann Huynh          Director             0.2    480.00    96.00   Follow up exchange with B Riley on requested documents
    11/5/2020   Ann Huynh          Director             0.5    480.00   240.00   Call with counsel to discuss objection items re: Marco APA
    11/5/2020   John Baumgartner   Managing Director    0.7    540.00   378.00   Conference with T Parsapour re market for bulk pipe and pricing for new pipe; review of market reports
    11/5/2020   Ann Huynh          Director             1.0    480.00   480.00   Review of the Marco APA stalking horse and provide feedback to counsel w Stout team
    11/5/2020   John Baumgartner   Managing Director    1.0    540.00   540.00   Conference with A Huynh and R Belsome re documents in data room and priorities to add
    11/5/2020   John Baumgartner   Managing Director    1.2    540.00   648.00   Conference with UCC counsel re APA and potential objections
    11/6/2020   John Baumgartner   Managing Director    0.3    540.00   162.00   Email exchange with Stout and UCC counsel re analysis needed for APA objection
    11/6/2020   John Baumgartner   Managing Director    0.4    540.00   216.00   Follow up conference with UCC counsel re APA objection
    11/6/2020   Ann Huynh          Director             0.5    480.00   240.00   Discuss with counsel open items re: Marco APA
    11/6/2020   John Baumgartner   Managing Director    0.5    540.00   270.00   Conference with UCC counsel re APA and unclear exhibits included
    11/6/2020   John Baumgartner   Managing Director    1.1    540.00   594.00   Continue to review and identify potential objections to APA
    11/6/2020   John Baumgartner   Managing Director    1.1    540.00   594.00   Continue to review APA and documents in data room
    11/9/2020   John Baumgartner   Managing Director    0.5    540.00   270.00   Conference with UCC counsel re asset purchase agreement
    11/9/2020   John Baumgartner   Managing Director    0.6    540.00   324.00   Review of stalking horse purchase agreement
    11/9/2020   Ann Huynh          Director             1.0    480.00   480.00   Review of updated inventory analysis and value
    11/9/2020   John Baumgartner   Managing Director    1.1    540.00   594.00   Prepare for and conference with debtors re asset purchase agreement, open issues to resolve and other
   11/10/2020   John Baumgartner   Managing Director    0.5    540.00   270.00   potential bidders
                                                                                 Conference     with A Huynh re documents in virtual data room and schedules attached to stalking horse purchase
   11/12/2020   Ross Belsome       Associate            1.0    320.00   320.00   agreement
                                                                                 Review    status of Marco AR
   11/13/2020   Ross Belsome       Associate            1.5    320.00   480.00   Inventory and sale analysis regarding Boomerang settlement.
   11/16/2020   Ann Huynh          Director             0.5    480.00   240.00   Call with Debtor and Lender advisors
   11/16/2020   Ann Huynh          Director             0.8    480.00   384.00   Review of comparison of APA for Marco and Centric and provided feedback
   11/16/2020   John Baumgartner   Managing Director    0.9    540.00   486.00   Prepare for and conference with debtors and lenders re APAs and differences
   11/16/2020   Ross Belsome       Associate            1.0    320.00   320.00   Analyis of new APA schedules
   11/16/2020   John Baumgartner   Managing Director    1.1    540.00   594.00   Review of latest bids and proposed APAs in advance of 11/20 auction
   11/16/2020   Ross Belsome       Associate            1.1    320.00   352.00   APA Comparison Analysis
   11/17/2020   John Baumgartner   Managing Director    0.1    540.00    54.00   Review of Sheldon ISD objection
   11/18/2020   Ross Belsome       Associate            0.8    320.00   256.00   Communicating bid component analysis to Jeff Carruth
   11/18/2020   Ross Belsome       Associate            1.0    320.00   320.00   Call with professionals on APA value components and follow up call with J Baumgartner
                                               Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 26 of 32
Official Committee of Unsecured Creditors of Eagle Pipe, LLC
Exhibit C106: Time Detail
For the Period October 26, 2020 through January 11, 2020

Date            Professional       Title               Hours     Rate        Amount      Task Description
   11/18/2020   John Baumgartner   Managing Director     1.3   540.00         702.00     Conference with debtors and lenders re contingent consideration included in the proposed APAs and follow up
   11/19/2020   Ross Belsome       Associate             0.3   320.00          96.00     Work status call with J Baumgartner and A Huynh
   11/20/2020   Ann Huynh          Director              0.7   480.00         336.00     Extended email exchange re: Eagle Pipe sales auction
   11/20/2020   Ross Belsome       Associate             1.3   320.00         416.00     Auction - listening in and communicating updates to Stout team on auction process
   11/20/2020   John Baumgartner   Managing Director     8.0   540.00       4,320.00     Participate in virtual auction on behalf of UCC from 4:00 pm Friday to midnight; serve as consulting party on as
   11/21/2020   John Baumgartner   Managing Director     0.8   540.00         432.00     needed; review
                                                                                         Extended   seriesbids   as they
                                                                                                             of email     were presented
                                                                                                                      exchanges    with bidders, debtor, lender and related professionals about restarting
   11/21/2020   John Baumgartner   Managing Director     3.5   540.00       1,890.00     auction and
                                                                                         Continue      next opening
                                                                                                   to participate     bid auction on behalf of UCC from midnight Friday until auction was paused at 3:30
                                                                                                                   in virtual
   11/22/2020   John Baumgartner   Managing Director     3.5   540.00       1,890.00     am  Saturday;
                                                                                         Participate      serve auction
                                                                                                      in virtual as consulting   party
                                                                                                                         on behalf  of on as from
                                                                                                                                        UCC  needed;
                                                                                                                                                  9:00review bids asuntil
                                                                                                                                                        am Sunday    they12:30
                                                                                                                                                                          were pm;
                                                                                                                                                                                presented
                                                                                                                                                                                    serve as consulting party
   11/23/2020   John Baumgartner   Managing Director     0.3   540.00         162.00     on as needed;
                                                                                         Review           review
                                                                                                 of last bid  frombids as they
                                                                                                                    11/22  prior were  presented
                                                                                                                                 to auction resuming
   11/23/2020   John Baumgartner   Managing Director     4.0   540.00       2,160.00     Attend auction on behalf of UCC
   11/24/2020   Ross Belsome       Associate             1.0   320.00         320.00     Incorporating new AR and Inventory into Stout analysis
   11/28/2020   John Baumgartner   Managing Director     0.3   540.00         162.00     Conference with UCC counsel re Centric APA
   11/30/2020   John Baumgartner   Managing Director     0.5   540.00         270.00     To prepare for sale hearing, review proposed order approving sale to Centric and related settlements
   11/30/2020   John Baumgartner   Managing Director     0.7   540.00         378.00     Attend hearing to approve sale in event testimony in support of sale is required

Asset Sale Total:                                       60.4            $   29,448.00
Case Administration
   10/26/2020 Ross Belsome         Associate            0.5    320.00          160.00   Follow up communications with A Huynh
   10/26/2020 Ross Belsome         Associate            0.7    320.00          224.00   Call with J Baumgartner and A Huynh on data room.
   10/26/2020 Ross Belsome         Associate            1.0    320.00          320.00   Reviewing dataroom documents
   10/26/2020 Ross Belsome         Associate            1.9    320.00          608.00   Editing and QC Review of due diligence requests for distribution.
   10/26/2020 Ross Belsome         Associate            1.9    320.00          608.00   Calls with J Baumgartner on due diligence requests and dataroom supplements and follow up edits
   10/26/2020 Ross Belsome         Associate            2.5    320.00          800.00   Research and work on data room requests.
   10/27/2020 John Baumgartner     Managing Director    0.7    540.00          378.00   Planning conference with A Huynh, R Belsome to establish priorities, responsibilities
   10/27/2020 Ross Belsome         Associate            0.8    320.00          256.00   Reviewing docket items for case deadlines.
   10/27/2020 Ross Belsome         Associate            1.0    320.00          320.00   Call with J Baumgartner and A Huynh on strategy
   10/29/2020 Ross Belsome         Associate            0.5    320.00          160.00   Communicating current status of documents in dataroom to Stout team
   10/29/2020 Ross Belsome         Associate            1.0    320.00          320.00   Reviewing new files and updated files in data room
   10/29/2020 Ross Belsome         Associate            1.0    320.00          320.00   Reviewing cash collateral objection for clarity of language.
   10/29/2020 Ross Belsome         Associate            1.5    320.00          480.00   Follow up review of cash collateral budget and communications with A Huynh and J Baumgartner on cash
   10/29/2020 Ross Belsome         Associate            1.7    320.00          544.00   collateral/bid procedures
                                                                                        Calls with A Huynh         objection
                                                                                                              on cash        work
                                                                                                                      collateral objection/bid procedures
   10/29/2020 Ross Belsome         Associate            2.5    320.00          800.00   Work on exhibits for cash collateral/bid procedures objection
   10/31/2020 Ann Huynh            Director             0.5    480.00          240.00   Discuss case analysis and logistics with R Belsome re: UCC sharefile set up and documents, timeline and
    11/1/2020 Ross Belsome         Associate            1.3    320.00          416.00   working
                                                                                        Work   ongroup  list. summary, bidding procedures summary, and working group list.
                                                                                                   deadlines
    11/7/2020 Ross Belsome         Associate            0.9    320.00          288.00   Eagle Pipe:
    11/9/2020 Ross Belsome         Associate            0.2    320.00           64.00   Responding to questions regarding dataroom
    11/9/2020 Ross Belsome         Associate            0.3    320.00           96.00   Organizing Eagle Pipe files
    11/9/2020 Ross Belsome         Associate            1.9    320.00          608.00   Reviewing and Summarizing new dataroom documents for bidders due diligence.
   11/10/2020 Ross Belsome         Associate            0.2    320.00           64.00   Follow up on document production and document requests
   11/10/2020 Ross Belsome         Associate            0.4    320.00          128.00   Work on summary of document status and due diligence request status
   11/10/2020 Ross Belsome         Associate            0.5    320.00          160.00   Call with A Huynh on documents
   11/10/2020 Ann Huynh            Director             0.5    480.00          240.00   Coordination updates on the VDR data provided from B Riley
   11/10/2020 John Baumgartner     Managing Director    0.6    540.00          324.00   Review and sign lender's NDA to allow for exchange of information
                                              Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 27 of 32
Official Committee of Unsecured Creditors of Eagle Pipe, LLC
Exhibit C106: Time Detail
For the Period October 26, 2020 through January 11, 2020

Date            Professional     Title               Hours     Rate        Amount       Task Description
   11/10/2020   Ross Belsome     Associate             1.1   320.00         352.00    Stout team status call with J Baumgartner and A Huynh
   11/11/2020   Ross Belsome     Associate             0.2   320.00          64.00    Review and inventory new documents
   11/11/2020   Ann Pitre        Paraprofessional      3.9   110.00         429.00    Renamed shared docket files.
   11/12/2020   Ann Pitre        Paraprofessional      0.1   110.00          11.00    Downloaded dockets from Debtwire
   11/12/2020   Ross Belsome     Associate             0.5   320.00         160.00    Work on email for questions on cash collateral budget.
   11/12/2020   Ross Belsome     Associate             0.7   320.00         224.00    Stout work status call
   11/13/2020   Ann Pitre        Paraprofessional      0.1   110.00          11.00    Downloaded dockets from Debtwire
   11/16/2020   Ann Pitre        Paraprofessional      0.1   110.00          11.00    Downloaded dockets from Debtwire
   11/17/2020   Ann Pitre        Paraprofessional      0.1   110.00          11.00    Downloaded dockets from Debtwire
   11/18/2020   Ann Pitre        Paraprofessional      0.1   110.00          11.00    Downloaded dockets from Debtwire
   11/19/2020   Ann Pitre        Paraprofessional      0.1   110.00          11.00    Downloaded dockets from Debtwire
   11/20/2020   Ann Pitre        Paraprofessional      0.1   110.00          11.00    Downloaded dockets from Debtwire
   11/23/2020   Ann Pitre        Paraprofessional      0.1   110.00          11.00    Downloaded dockets from Debtwire
   11/30/2020   Ann Pitre        Paraprofessional      0.3   110.00          33.00    Downloaded dockets from Debtwire
    12/1/2020   Ann Pitre        Paraprofessional      0.1   110.00          11.00    Downloaded dockets from Debtwire
    12/2/2020   Ann Pitre        Paraprofessional      0.1   110.00          11.00    Downloaded dockets from Debtwire
    12/3/2020   Ann Pitre        Paraprofessional      0.1   110.00          11.00    Downloaded dockets from Debtwire
    12/4/2020   Ann Pitre        Paraprofessional      0.1   110.00          11.00    Downloaded dockets from Debtwire
    12/7/2020   Ann Pitre        Paraprofessional      0.1   110.00          11.00    Downloaded dockets from Debtwire
    12/8/2020   Ann Pitre        Paraprofessional      0.1   110.00          11.00    Downloaded dockets from Debtwire
   12/15/2020   Ann Pitre        Paraprofessional      0.1   110.00          11.00    Downloaded dockets from Debtwire
   12/21/2020   Ann Pitre        Paraprofessional      0.1   110.00          11.00    Downloaded dockets from Debtwire
   12/23/2020   Ann Pitre        Paraprofessional      0.1   110.00          11.00    Downloaded dockets from Debtwire
Case Administration Total:                            34.9            $   10,375.00

Cash and Liquidity
   10/27/2020 Ross Belsome       Associate            2.4    320.00          768.00   Reviewing and commenting on Cash Collateral Budget.
   10/28/2020 John Baumgartner   Managing Director    0.6    540.00          324.00   Series of conferences with UCC counsel re cash collateral order
   10/28/2020 John Baumgartner   Managing Director    0.9    540.00          486.00   Review and comment on proposed cash collateral order
   10/29/2020 John Baumgartner   Managing Director    0.8    540.00          432.00   Series of conferences with UCC counsel re proposed cash collateral order
   10/29/2020 John Baumgartner   Managing Director    2.5    540.00        1,350.00   Continue to review and respond to proposed cash collateral order
   10/30/2020 John Baumgartner   Managing Director    0.8    540.00          432.00   Attend hearing re cash collateral and bid procedures motion
   10/30/2020 Ross Belsome       Associate            1.0    320.00          320.00   Work on Cash Collateral Budget Analysis regarding Accounts Receivable
   10/30/2020 Ross Belsome       Associate            1.2    320.00          384.00   Analysis of Interim Cash Collateral Budget - 5-week to 15-week budget
   10/30/2020 Ross Belsome       Associate            1.2    320.00          384.00   Work on Cash Collateral Budget Analysis regarding Inventory Purchases
   10/30/2020 Ross Belsome       Associate            1.5    320.00          480.00   Call with A Huynh on Cash Collateral Budget and Variance Analysis
   10/30/2020 Ross Belsome       Associate            1.5    320.00          480.00   Cash Collateral Budget Analysis regarding Rent & Utilities
   10/30/2020 Ross Belsome       Associate            1.6    320.00          512.00   Cash Collateral Budget Revenue Expectations Analysis
    11/3/2020 Ann Huynh          Director             0.5    480.00          240.00   Follow up email and coordination of information exchange re: cash collateral budget
   11/10/2020 Ann Huynh          Director             1.0    480.00          480.00   Review of cash collateral order and related questions with R Belsome
   11/10/2020 Ann Huynh          Director             1.0    480.00          480.00   Review of cash collateral order and related questions for discussion with B Riley
   11/11/2020 John Baumgartner   Managing Director    0.5    540.00          270.00   Review of cash collateral budget and variances with Stout team
   11/11/2020 Ann Huynh          Director             1.1    480.00          528.00   Call with B Riley re: cash collateral budget
                                             Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 28 of 32
Official Committee of Unsecured Creditors of Eagle Pipe, LLC
Exhibit C106: Time Detail
For the Period October 26, 2020 through January 11, 2020

Date          Professional       Title               Hours     Rate       Amount Task Description
   11/11/2020 Ross Belsome       Associate             1.2   320.00        384.00 Review Critical Vendor List questions to prepare for call
   11/17/2020 Ann Huynh          Director              0.8   480.00        384.00 Prepare for and discuss cash collateral budget open questions w B Riley
Cash and Liquidity Total:                             22.1            $   9,118.00

Coordination and Communication
  10/26/2020 John Baumgartner Managing Director       0.6    540.00        324.00    Series of conferences with UCC counsel re case priorities
  10/27/2020 John Baumgartner Managing Director       0.5    540.00        270.00    Conference call with lender counsel, UCC counsel to understand lender concerns/priorities for the case
  10/27/2020 Ann Huynh        Director                1.2    480.00        576.00    Discuss case status and develop team priorities with J Baumgartner and R Belsome
  10/28/2020 Ann Huynh        Director                0.9    480.00        432.00    Call with UCC and counsel on status and next steps
  10/28/2020 Ross Belsome     Associate               1.0    320.00        320.00    Preparing for and attending UCC call, and follow up.
  10/28/2020 John Baumgartner Managing Director       1.0    540.00        540.00    Conference with UCC re sale and cash collateral orders
  10/29/2020 John Baumgartner Managing Director       0.7    540.00        378.00    Conference call with UCC re cash collateral motion and forecasts
  10/29/2020 Ann Huynh        Director                0.8    480.00        384.00    Call with counsel and UCC
  10/30/2020 Ann Huynh        Director                0.5    480.00        240.00    Court hearing on cash collateral order
  10/30/2020 John Baumgartner Managing Director       1.0    540.00        540.00    Conference with UCC re proposed cash collateral and sale order
   11/3/2020 Ann Huynh        Director                1.0    480.00        480.00    Call with B Riley re: Stalking horse bid and milestone
   11/5/2020 Ann Huynh        Director                0.6    480.00        288.00    Discuss with R Belsome re: sales process and data room updates to counsel
   11/6/2020 Ann Huynh        Director                0.5    480.00        240.00    Review and send out sales process and data room updates to counsel
   11/6/2020 Ann Huynh        Director                0.5    480.00        240.00    Discuss with J Baumgartner information exchanged
  11/10/2020 John Baumgartner Managing Director       0.5    540.00        270.00    Conference with UCC to provide update on stalking horse proposal and next steps
  11/10/2020 Ann Huynh        Director                0.5    480.00        240.00    Stout team call on asset sale and next steps
  11/11/2020 Ann Huynh        Director                0.5    480.00        240.00    VDR update to counsel and email exchanges with B Riley
  11/17/2020 John Baumgartner Managing Director       0.3    540.00        162.00    Follow up conference with UCC counsel re committee member concerns about the sale
  11/17/2020 John Baumgartner Managing Director       0.8    540.00        432.00    Conference with UCC members and counsel re auction
  11/18/2020 Ross Belsome     Associate               0.5    320.00        160.00    Updates to ShareFile for UCC Members
  11/23/2020 John Baumgartner Managing Director       0.6    540.00        324.00    Prepare for and conference with UCC to provide update on auction and next steps
Coordination and Communication Total:                 14.5            $   7,080.00

Fee/Retention
   10/29/2020 John Baumgartner   Managing Director    0.8    540.00        432.00    Preparation of engagement letter
    11/2/2020 John Baumgartner   Managing Director    1.2    540.00        648.00    Conflict review and declaration exhibit prep
    11/4/2020 John Baumgartner   Managing Director    0.8    540.00        432.00    Revisions to engagement letter in response to comments from UCC counsel
   11/16/2020 Ross Belsome       Associate            1.4    320.00        448.00    Begin work on fee application for October
   11/21/2020 John Baumgartner   Managing Director    1.2    540.00        648.00    Final review and approval of retention application prior to filing
   12/14/2020 Ross Belsome       Associate            2.4    320.00        768.00    Work on 1st Monthly Fee Statement
   12/17/2020 Ross Belsome       Associate            0.7    320.00        224.00    Begin work on Eagle Pipe 2nd monthly fee statement
   12/18/2020 Ross Belsome       Associate            2.2    320.00        704.00    Work on November Eagle Pipe time detail and fee statement
   12/18/2020 Ross Belsome       Associate            0.5    320.00        160.00    QC and Update Eagle Pipe time Detail for October
   12/21/2020 Ross Belsome       Associate            2.6    320.00        832.00    Work on updates to October and November Fee Statements
Fee/Retention Total:                                  13.8            $   5,296.00

Financial Analysis
   10/23/2020 Ann Huynh          Director             0.3    480.00        144.00 Status call with J Baumgartner re: Eagle Pipes next steps
                                               Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 29 of 32
Official Committee of Unsecured Creditors of Eagle Pipe, LLC
Exhibit C106: Time Detail
For the Period October 26, 2020 through January 11, 2020

Date            Professional       Title               Hours     Rate   Amount       Task Description
   10/23/2020   Ann Huynh          Director              0.4   480.00     192.00   Discuss with R Belsome due diligence review and request list
   10/26/2020   John Baumgartner   Managing Director     0.4   540.00     216.00   Prepare initial document request
   10/27/2020   John Baumgartner   Managing Director     0.7   540.00     378.00   Analysis of debtors' 13 week cash forecast
   10/28/2020   John Baumgartner   Managing Director     0.4   540.00     216.00   Conference with debtor's FA re AR collections
   10/28/2020   Ann Huynh          Director              0.6   480.00     288.00   Formulate next steps and communicate with team
   10/28/2020   Ross Belsome       Associate             1.8   320.00     576.00   Reviewing updated financials and variance report.
   10/28/2020   Ann Huynh          Director              2.1   480.00   1,008.00   Case docket review and case timeline review
   10/29/2020   Ann Huynh          Director              0.5   480.00     240.00   Discuss with J Baumgartner next steps on filing and due diligence request with B Riley
   10/29/2020   Ann Huynh          Director              1.4   480.00     672.00   Discuss and prepare sales objection filing and exhibit list w R Belsome
   10/30/2020   Ann Huynh          Director              2.0   480.00     960.00   Analysis and due diligence of cash collateral budget analysis, budget to actual variance and monthly financials
   10/31/2020   Ann Huynh          Director              1.0   480.00     480.00   with R Belsome
                                                                                   Review  of case dockets for next steps
    11/2/2020   Ann Huynh          Director              0.7   480.00     336.00   Coordination and feedback case milestone, and other analysis to UCC
    11/2/2020   Ann Huynh          Director              0.7   480.00     336.00   Prepared and communicated key documents and analysis to UCC
    11/2/2020   John Baumgartner   Managing Director     0.7   540.00     378.00   Review of docs received to date relative to requested
    11/2/2020   Ann Huynh          Director              1.0   480.00     480.00   Stout team discussion on analysis of inventory, AP and AR information in data room
    11/3/2020   John Baumgartner   Managing Director     1.2   540.00     648.00   Analysis of document provided by B Riley in response to diligence requests
    11/4/2020   Ann Huynh          Director              0.6   480.00     288.00   Tracking of information provided in dataroom and coordinate with Stout team
    11/9/2020   Ross Belsome       Associate             2.0   320.00     640.00   Analysis of budget versus variance
    11/9/2020   Ross Belsome       Associate             2.0   320.00     640.00   Permitted Variance and Covenant Analysis
    11/9/2020   Ross Belsome       Associate             2.5   320.00     800.00   Reviewing new pipe inventory list, adding to analysis
   11/10/2020   Ross Belsome       Associate             1.2   320.00     384.00   Analysis of bankruptcy schedules of assets and liabilities
   11/10/2020   Ross Belsome       Associate             1.3   320.00     416.00   Work on analysis of Critical Vendor Payments
   11/10/2020   Ross Belsome       Associate             1.3   320.00     416.00   Call with A Huynh on documents and cash collateral budget
   11/10/2020   Ross Belsome       Associate             2.2   320.00     704.00   SOFA Analysis
   11/11/2020   Ross Belsome       Associate             0.3   320.00      96.00   Reviewing documents produced on critical vendors list.
   11/11/2020   Ross Belsome       Associate             0.8   320.00     256.00   Reviewing new AR and work on AR analysis
   11/11/2020   Ross Belsome       Associate             0.9   320.00     288.00   Follow up work on budget versus variance analysis
   11/11/2020   Ross Belsome       Associate             1.0   320.00     320.00   Stout team call with Scott Van Meter (B Riley) on cash collateral budget
   11/11/2020   Ross Belsome       Associate             2.5   320.00     800.00   Follow up items from call with B Riley on cash collateral budget.
   11/12/2020   Ann Huynh          Director              0.5   480.00     240.00   Status update and next step discussion with J Baumgartner re: cash collateral budget; review of DJR and
   11/12/2020   Ann Huynh          Director              0.7   480.00     336.00   Enduring
                                                                                   Review    inventory
                                                                                           and  research of DJR and Enduring inventory in financial statements
   11/12/2020   Ross Belsome       Associate             2.7   320.00     864.00   Follow up analysis for SOFA and Schedules Analysis
   11/13/2020   Ross Belsome       Associate             0.7   320.00     224.00   Follow up on questions regarding Marco AR
   11/13/2020   Ann Huynh          Director              0.7   480.00     336.00   Reviewed and discussed re: Marco AR payment and outstanding AR to respond to counsel and UCC request.
   11/13/2020   John Baumgartner   Managing Director     1.1   540.00     594.00   Analysis of transactions between debtor and Marco to understand depth of connections
   11/13/2020   Ross Belsome       Associate             2.0   320.00     640.00   Work status and strategy call with J Baumgartner and A Huynh on SOFA and Schedules, and follow up
   11/16/2020   John Baumgartner   Managing Director     1.2   540.00     648.00   Analysis of debtor's transaction with Marco in response to UCC request
   11/16/2020   Ross Belsome       Associate             1.4   320.00     448.00   Reviewing information on inventory sale to Marco
   11/17/2020   Ross Belsome       Associate             0.5   320.00     160.00   Call with B Riley on follow up questions and follow up call with A Huynh
   11/19/2020   Ann Huynh          Director              0.4   480.00     192.00   Review of bid proposals and counsel communications in preparation for asset sale auction
   11/19/2020   Ross Belsome       Associate             1.9   320.00     608.00   Analysis of Week Six Variance Report and communicating to Stout team
   11/29/2020   John Baumgartner   Managing Director     0.4   540.00     216.00   Review of insurance policies for D&O coverage
                                            Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 30 of 32
Official Committee of Unsecured Creditors of Eagle Pipe, LLC
Exhibit C106: Time Detail
For the Period October 26, 2020 through January 11, 2020

Date          Professional      Title            Hours      Rate        Amount Task Description
   12/30/2020 Ross Belsome      Associate          1.1    320.00         352.00 Reviewing November Monthly Operating Report
   12/31/2020 Ross Belsome      Associate          1.9    320.00         608.00 Review and analysis of November MOR
Financial Analysis Total:                          51.7            $   20,062.00

Plan of Reorganization
   11/13/2020 Ann Huynh         Director           1.0    480.00          480.00 Reviewed Boomerang settlement and Centric APA; discuss issues with Stout team to raise to counsel
   11/23/2020 Ann Huynh         Director           0.5    480.00          240.00 Status update call with UCC

Plan of Reorganization Total:                       1.5            $     720.00


Total Fee:                                        198.9            $   82,099.00
      Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 31 of 32




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

 IN RE:                                          §
                                                 §
 EAGLE PIPE, LLC,                                §            CASE NO. 20-34879 (MI)
                                                 §
                                                 §                   CHAPTER 11
          DEBTOR.                                §

       FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC
       FOR ALLOWANCE AND PAYMENT OF FEES AND EXPENSES AS
       FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF
       UNSECURED CREDITORS FOR THE PERIOD FROM OCTOBER 23,
       2020 THROUGH JANUARY 12, 2021 (RE: DOCKET NO. ___)


        Upon consideration of the First and Final Fee Application of Stout Risius Ross, LLC for
Allowance and Payment of Fees and Expenses as Financial Advisor to the Official Committee of
Unsecured Creditors for the Period from October 23. 2020 through January 12, 2021 (the
“Application”) filed on January 12, 2021 by Stout Risius Ross, LLC (“Stout”), financial advisor
for the Official Committee of Unsecured Creditors (the “Committee”) of EP Liquidation, LLC
f/k/a Eagle Pipe LLC (the “Debtor”), the Court finds that: (a) it has jurisdiction over the matters
raised in the Application pursuant to 28 U.S.C. § 1334; (b) this is a core proceeding pursuant to 28
U.S.C. § 157(b); (c) the fees and expenses requested are reasonable, necessary, and beneficial to
the Debtor’s estates and should be allowed; (d) proper and adequate notice of the Application and
hearing thereon has been given, no objections to the Application having been filed, and no other
further notice is required; and (e) good and sufficient cause exists for granting the relief herein,
after due deliberation upon the Application and all relevant proceedings before the Court in
connection with the Application.

       IT IS THEREFORE ORDERED THAT:

       1.      Stout shall be allowed final compensation of fees in the amount of $82,099.00 and
               reimbursement of expenses in the amount of $0.00 for services rendered on behalf
               of the Committee for the period of October 23, 2020 through and until January 12,
               2021.

       2.      The Debtor are authorized and directed to pay Stout the unpaid portion of all fees
               and expenses allowed pursuant to this Order.

       3.      Stout is hereby allowed and awarded and additional sum of $3,000 representing
               anticipated fees and expenses to be incurred after the Application Period through



ORDER GRANTING FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE
AND PAYMENT OF FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 (RE:
DOCKET NO. ___) — Page 1                                                 final fee app Stout - JDB [6]
      Case 20-34879 Document 241 Filed in TXSB on 01/12/21 Page 32 of 32




               the filing and hearing of this Application and/or prior to any conversion of this case
               to Chapter 7 and for the preparation of the Application.

         4.    This Court shall retain jurisdiction to hear and determine all matters arising from
               or related to the implementation, interpretation, or enforcement of this Order.

         5.    The Court shall retain jurisdiction to hear and consider all disputes arising out of
               the interpretation or implementation of this Order.



Dated:



                                               THE HONORABLE MARVIN ISGUR
                                               UNITED STATES BANKRUPTCY JUDGE




ORDER GRANTING FIRST AND FINAL FEE APPLICATION OF STOUT RISIUS ROSS, LLC FOR ALLOWANCE
AND PAYMENT OF FEES AND EXPENSES AS FINANCIAL ADVISOR TO THE OFFICIAL COMMITTEE OF
UNSECURED CREDITORS FOR THE PERIOD FROM OCTOBER 23, 2020 THROUGH JANUARY 12, 2021 (RE:
DOCKET NO. ___) — Page 2                                                 final fee app Stout - JDB [6]
